NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


KARI FAMBRO,                                )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D18-1855
                                            )
DEBORAH FAMBRO and JOHN                     )
DICKSON,                                    )
                                            )
              Appellees.                    )
                                            )

Opinion filed February 22, 2019.

Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for Pinellas
County; James Pierce, Judge.

Lawrence P. Cartelli of Lawrence P.
Cartelli, P.A., Tavares, for Appellant.

Jane H. Grossman, St. Petersburg, for
Appellee Deborah Fambro.

No appearance for remaining Appellee.



PER CURIAM.

              Affirmed.



SILBERMAN, SALARIO, and ATKINSON, JJ., Concur.